Campbell J.

dissenting:

The question arising for consideration in this case is, Whether the posting up of notices by the county treasurer of the place selected for tax sales, one week before the day of sale, is a compliance with the statute. The question arises under the Revised Statutes of 1846, as all previous statutes on the subject were repealed by that code. There is no difference of opinion concerning the necessity of such a notice as the statute requires, in order to make tax sales valid. The only difficulty arises in construing the statute.
Secs. 70 and 71, page 113, of the Revised Statutes, provide that the Auditor General shall publish full statements of lands delinquent, and of the taxes and charges on each parcel, for eight weeks successively previous to the first Monday of October in each year. Section 74 provides that *495the Auditor General shall annex to, and publish with, each statement a notice that so much of each parcel as is neces-' sary “will be sold by 'the county treasurer on the first Monday of October next thereafter, at such public and convenient place at the seat of justice of the county as the county treasurer may select." «
The Auditor’s notice did not mention any place or time of day, but followed verbatim the. language of the section. The treasurer, one week before the sale, posted up in three public places at Flint, a written notice that the sale would be made at the court house.
It is very evident from the statute that it was not intended that tax sales should not be made as public as possible. Even where judicial sales are made, notice is required to be published for a considerable period, for the joint protection of the debtor and creditor. On execution and probate sales, six weeks’ notice is required, and on mortgage foreclosures twelve weeks. A publication for six weeks is required in all cases to bring in absent defendants, who are allowed from three to nine months to appear.
It has never been held that private property could be lawfully divested without some notice, actual or constructive, of the proceedings, by virtue of which it is . so divested. Where judgments arc given, the defendant is a party to a suit where he had an opportunity of contesting the claim against him. In all other cases, without constructive or actual notice, no act is legal. The real estate of an infant can not be sold by his guardian, under a.probate license, neither can the lands of an intestate be sold by the administrator, without a strict notice of the time and place of sale, published according to the statute. And a mortgagee, foreclosing under a power of sale, can not bar the equity of redemption, if his notice in any degree falls short of the proper requirements. In none of these cases would a notice be valid which did not specify the time and place of sale, for the simple reason that without it they would not inform the *496public, or those interested, of all that was needed to enable them to attend without further inquiry. A notice of sale, without time or place, or without either of them, would be no notice at all. It would leave an essential part of the transaction resting in the unexpressed will of a person who might change his mind as often as he pleased. It would create an incurable uncertainty. The maxim, Id eertum est quod eertum reddi potest, would not be complied with where the uncertainty rested in a variable form, subject to th© mere will of a person. Our statute concerning mortgag© foreclosures does not require, in terms, that either the day or place of sale shall be specified in the notice. The place is fixed by statute only where the lands are all in one county, and the time is left entirely indefinite. A notice given under the verbal requirements of the statute would allow a sale without any designation of time whatever. Yet no one would imagine for a moment that a sale under such a notice would be valid. The Act concerning foreclosures in chancery is entirely silent on the subject; and the other statutes, which are deficient in exactness, show very clearly that when a, notice is provided for, the common understanding infers a notice which shall be available, and which gives information of every material fact.
The statutes passed from time to time on the subject of tax sales are a very satisfactory proof of this. Previous to the Revision of 1888, the sales were all made by the county treasurers, on their own motion. The statute fixed the day. of sale and the place of sale, and yet the treasurer was required to give express notice both of time and place. — I, 1827, p. 377; L. 1833, p. 96. By the Revision of 1838, p, 96, Secs. 7 and 8, different sets of notices were to be given, and that which accompanied the printed list in the county, although required to be published in the regular issue, and . not in a supplement, is not required to state that the sale is to be made at any place. By the Act of 1842, the time and place of sale were to be expressly designated. — L. 1842, *497p. 97, §47. The law of 1843, which provided for the sale for delinquent taxes of those years, which had been suspended by change of laws, requires a notice that the lands will be sold on a certain day, without mention of place. — ■ JO. 1843, pp. 56, 59. The same law provided that if notices Were not accurately published, the lands might be sold the next year under new notices. The general tax law of the same year (which continued in force until the Revision of 1846) provided for notice of the day of sale only. — JJ. 1843, pp. 78, 79. In 1844, the law was amended so as to require a list of the lands to be published with the notice; which had been omitted in 1843. — JO. 1844, p. 161. In 1845, while these Acts were in force, the Auditor General was required to publish a list of lands bid in for the State at tgx sales, with a notice that they would be sold at public sale, uat the time and place designated for ordinary tax sales, under the direction of the Auditor General.” — JO. 1845, p. 80, §6. And the next section provides that the county treasurer shall proceed to sell on any day designated in the notice, “at the place designated,:” — p. 81, §7. This Act shows a clear understanding of what the Act of 1843 meant, and that the notice required was that understood in ordinary cases. It'is very true the Legislature can not authoritatively construe a law, but their' view is, notwithstanding, of some value as a common sense interpretation, and for the future would be binding for other reasons. In 1846, the same thing is recognized, and the tax lands of the State are allowed to be sold with no additional expense beyond “a general notice of the time and place of such sale.” It can hardly be contended, therefore, that the very vague language of the Act of 1843, in fact contemplated anything less than a notice of the place, as well as time, of sale. In none of these Acts is the sale required to be made at the court house, or even at the county seat. Without a place mentioned in the notice, the sale might have been anywhere in the county.
*498' We now come to the Revised Statutes of 1846, under which the sales in this case were made. By section 72, p. 118, the Auditor General is required to designate the papers in which tax notices are to be published, on or before the first day of April in each year, and not afterwards, except in special cases mentioned. Statements of lands, with the taxes chargeable thereon, are required, by section 71, to be published eight weeks before the first Monday of October; and by section 74, a notice is to be published Avith these statements that the land “will be sold by the county treasurer on the first Monday of October next thereafter, at such public and convenient place at the seat of justice of the county as the county treasurer may select.” This law requires some particular place to be selected at the county seat, which shall be public and convenient. The treasurer must select it at some time; and it would hardly comport with good sense to say that the selection may rest in the unexpressed intention of the treasurer. There must be some method of ascertaining that selection. But the statute provides expressly for its designation as well as selection; and a designation must be formal and certain. By section 105, pp. 117, 118, the Auditor is required to give six weeks’ notice that the sales of State tax lands will be made “at the time and place designated for the ordinary tax sales, under the direction of the Auditor General.” This language is not satisfied unless a time and place are designated, either in this notice, or by some other notice already existing. By-section 108, the matter is rendered more plain, for it uses the very language of the statute of 18'45, which required the designation to be in the Auditor’s notice. — “At the time designated in the notice, or immediately after the sale of other lands advertised to be sold for taxes at the same time, each county treasurer shall commence the sale at the place designated — p. 118, §108. By the laws of 1847, which amended the Revised Statutes before any sales had been advertised, it was provided that the Auditor General should *499■cause a notice that the lands bid in by the State would be sold, by the treasurer, uat the time and place designated for the ordinary tax sales, under the direction of the' Auditor General,” to be published for eight weeks before the first. Monday of October. This required the same length of notice, therefore, for all sales, and the designation must therefore have been made by the treasurer before or at the time of the first notice. The various sections of the Revised Statutes constitute but a single statute, and all its parts must be construed together.
There is great reason for requiring that everything should be embraced in the same notice, because, otherwise, some might receive one part which others did not; and to leave the whole open to what might be deemed a reasonable notice, would render the titles entirely uncertain. No one could tell whether the sale was good or bad. There must be certainty and uniformity in such proceedings. There, is no more reason for leaving open one notice than another. None'of them are reasonable for the information of nonresidents, or the protection of infants, while a short notice would avail as well as a long- one to those already informed. The truth is, that the whole proceedings are, and must be, upon rules adopted arbitrarily, as the most proper for cases generally; and the Legislature has signified very clearly what notice shall be deemed reasonable. Comparing these Acts together, I can reconcile them to no notice which is not published for the time, and in the manner, pointed out by the various sections in express terms. The previous legislation ' will bear no other construction; and if there is any difference, this Act is more specific than the former ones.
And it seems to me, from the provisions concerning State tax lands, that the Auditor must have an intimation of the place selected, before he gives his notice, for otherwise he cam not make out a complete notice. It is objected that the law does not provide how he shall be notified. It may be answered that neither does the law provide how the *500treasurer shall be notified what paper has been selected. But the law may fairly be supposed to infer that the Auditor and treasurer may, in proper cases, correspond. The statute requires the Auditor to designate the papers before April, but does not say how or to whom the designation is to be made. The statute of 1844 required the county treasurer to designate the paper, and was equally silent as to the rest. Yet, in each instance, the Auditor and the treasurer are expected to find out the fact in some way. And if the paper is designated in April, there is no difficulty in the treasurer’s giving notice, either to the Auditor or by publi- ' cation, of the place designated, in time to have it embodied in the Auditor’s notices. A notice which is not published as long and extensively as the others, can not fulfill the same mission; and there is no reason for one which is not applicable to the rest. The statute itself fixes the sale at the county seat, on the first Monday of October; and notice of this, and nothing more, conveys no new information. The only things which the statute does not inform us of are, the place at the county seat, and the hour of the day.
It may be claimed that the only object in leaving the selection to the treasurer, is to enable him, at the time of sale, to select the most commodious place; and that a fire might render it impossible to sell at a place previously pointed out. For many years we had statutes requiring a sale at the court house, and no exception was made for accidents. For more than thirty years the law had, in mortgage and execution cases, required either that the lands should be sold, or that notice should be affixed, at the court house, or place of holding the circuit court. Such is the law now; and yet there are no exceptions, and no practical difficulty has arisen. The risk that the place designated may be destroyed is no greater than that of the death of the treasurer or the burning of the printing - office. And if there is any choice of risks, it seems to me that the risk’ of uncertainty attaching to these sales is much more to be avoided *501than those casualties than never have- occurred within the State, and never may do so. It is very important that every one should know whether a tax notice has been proper, and not be left either to bring or defend an ejectment suit in order to find it out. There is no case known to the law where a weeks’ notice, by posting- written ‘notices, has been allowed as sufficient to authorize the sale of real estate; and to hold such a notice good, would, I think, violate the whole spirit of the law and all its analogies, as well as id-fringe upon what I conceive to be its literal interpretation.
I think the judgment below should be affirmed.

Judgment reversed, and new trial granted.